Citation Nr: 1522746	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  He died in January 1997.  The appellants are surviving children of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case is currently under the jurisdiction of the RO in St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran submitted a claim for nonservice-connected (NSC) pension benefits in July 1996, including based on cardiomyopathy. 

2. The Veteran did not have ischemic heart disease from the date of his July 1996 claim to the date of his death.  


CONCLUSION OF LAW

The criteria for retroactive benefits for ischemic heart disease are not satisfied.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.816 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A March 2011 letter provided notice of the general criteria for determining entitlement to retroactive benefits under Nehmer for certain conditions newly added to the list of diseases for which a presumption of service connection may be established based on herbicide exposure, including ischemic heart disease (IHD).  The letter also provided notice of the types of evidence that could be submitted, including medical records.  

An October 2013 statement of the case (SOC) also provided notice of the criteria for establishing service connection, examples of IHD as set forth in 38 C.F.R. § 3.309(e), and of the allocation of responsibilities between the claimant and VA for obtaining relevant records and other evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Although this information was not provided in a VCAA notice letter directed for that purpose, the Board finds that a reasonable person could understand what was needed based on the notice provided, and thus no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2013 letter was followed by readjudication of the claim in a February 2014 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Finally, a May 2012 notice of disagreement (NOD) demonstrates actual knowledge of what was needed to substantiate the claim, as the appellants asserted that the Veteran had IHD as a result of herbicide exposure in Vietnam.  See Mayfield, 19 Vet. App. at 121 (holding that a VCAA notice error is harmless when a claimant demonstrates actual knowledge of what is needed to substantiate the claim).  
Accordingly, no prejudicial error exists with regard to the duty to notify. 

Concerning the duty to assist, the Veteran's service treatment records and private treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  No other records or items of evidence have been identified, and no relevant evidence that might support the claim appears to be outstanding.  

An adequate VA opinion was provided in December 2011 in which the clinician reviewed the pertinent medical evidence and concluded that the Veteran did not have IHD, providing an explanation for this opinion that is sufficient to make a fully informed decision and can be weighed against contrary opinions.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  

In a July 2014 brief, the appellants, through their representative, argued that the December 2011 VA opinion was inadequate because it was not authored by a cardiologist.  The Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed".  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The July 2014 brief offers no explanation as to why it was necessary for a cardiologist to render the opinion apart from the assertion that the medical issue was complex and that one of the diagnoses at issue (the one with which the VA clinician agreed, non-ischemic cardiomyopathy) was rendered by a cardiologist.  The Board does not find the issue to be complex.  As discussed below, a cardiologist rendered a diagnosis of non-ischemic cardiomyopathy in June 1996, and noted that past catheterization did not show coronary artery disease.  Other treatment records noting a history of ischemic cardiomyopathy were not authored by cardiologists, and the diagnosis was not rendered in the context of treatment for the heart or based on clinical findings, but merely on the basis of a history of this diagnosis at some point in the Veteran's past, apparently in the 1980's.  

Thus, reliance on the December 2011 VA opinion does not amount to elevating the opinion of a physician's assistant over findings of a cardiologist, as argued in the July 2014 brief.  Rather, the opinion was consistent with the findings of the one cardiologist who evaluated the Veteran's heart condition, including on the basis of objective examination, and found that it was non-ischemic.  The other diagnoses of ischemic cardiomyopathy were not rendered by cardiologists and not based on clinical findings.  Thus, this is not a complex medical issue involving whether pathology of the cardiovascular system was ischemic or not based on conflicting findings of cardiologists who examined the Veteran.  Rather, the RO obtained the December 2011 VA opinion to aid in determining whether the notations of a past history of ischemic cardiomyopathy invalidated the current diagnosis of non-ischemic cardiomyopathy.  The VA opinion confirms that the presence of ischemic cardiomyopathy was unlikely given normal cardiac catheterization (as reflected in the June 1996 private cardiology record).  The mere fact that the Veteran had been diagnosed at some point in the past with ischemic cardiomyopathy, and that such a diagnosis was noted in some private treatment records which did not pertain to the Veteran's heart condition, is not in conflict with this finding and thus does not need further reconciliation.  Accordingly, a new opinion is not warranted. 

In light of the above, the appellants have had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

The appellants contend that the Veteran had IHD during his lifetime and thus that entitlement to retroactive benefits is established for this disease under 38 C.F.R. § 3.816 based on his Vietnam service and consequent presumed herbicide exposure.  For the following reasons, the Board finds that the Veteran did not have IHD and therefore that entitlement to retroactive benefits is not established for this disease. 

Pursuant to orders of a United States District Court in the class action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (hereinafter Nehmer), VA has promulgated special rules for the effective dates of service connection of diseases presumed to have been caused by herbicide exposure.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  These rules are coded in VA regulation 38 C.F.R. § 3.816. 

If a Nehmer class member is entitled to a disability compensation for a covered herbicide disease, the effective date of the award of service connection for such disease may be earlier than otherwise provided under VA law.  Compare 38 C.F.R. § 3.816 with 38 C.F.R. §§ 3.114, 3.400 (2014).  A "Nehmer class member" is a Vietnam veteran who has a covered herbicide, or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(a)(1).  A "covered herbicide disease" is a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  However, the final rule adding IHD, Parkinson's disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumed to have been caused by herbicide exposure provides that the Nehmer provisions apply to these diseases as well.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

The appellants, as survivors of the Veteran, meet the basic eligibility requirements for entitlement to any retroactive compensation benefits authorized by § 3.816.  Specifically, the Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(3) (2014).  Accordingly, the Veteran was a "Nehmer class member."  See 38 C.F.R. § 3.816(b).  When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  Because the Veteran did not have a surviving spouse, the appellants, as his surviving children, are considered the first individuals entitled to any retroactive benefits available under § 3.816.  See § 3.816(f)(1).  Thus, the appellants meets the basic eligibility requirements for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as his survivors.

The retroactive provisions of § 3.816 provide, in pertinent part, that when a compensation claim for a covered herbicide disease is denied in a decision issued between September 25, 1985 and May 3, 1989, or was pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award of service connection is the later of the date the claim was received by VA (which, in the case of a decision issued between September 25, 1985 and May 3, 1989, must be the claim on which the prior denial was based) or the date the disability arose.  § 3.816(c).  If such a claim is submitted within one year of service separation, then the effective date of the award is the day following the date of separation from service.  § 3.816(c)(3).  Thus, notwithstanding the fact that there was a prior final denial of the claim, or that the claim was submitted prior to the effective date of the newly established presumption for a covered herbicide disease, the effective date of service connection under § 3.816 may be as early as the date of the original claim (or even earlier if submitted within one year of separation from service), as opposed to the date of the petition to reopen or the effective date of the new law.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran submitted a claim for NSC pension benefits, including based on cardiomyopathy, in July 1996.  Under 38 C.F.R. § 3.151(a) (2014), a claim for compensation "may be considered to be a claim for pension," and a claim for pension "may be considered to be a claim for compensation."  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (noting that while VA is not required to treat a claim for pension as one for compensation under § 3.151(a), it may do so in "appropriate circumstances").  Status as a Nehmer class member is such an "appropriate" circumstance.  See VA Training Letter 10-04 (Feb. 10, 2011).  Because the pension claim was partly based on cardiomyopathy, a heart condition, the Board construes it, as did the RO, as a service connection claim for any heart condition, including IHD.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled).  There is no evidence of an earlier claim based on a cardiovascular condition that may encompass IHD, or an earlier adjudication in accordance with 38 C.F.R. § 3.816(c).  

For the purposes of determining whether presumptive service connection is warranted based on herbicide exposure, ischemic heart disease is defined as including, but not limited to, myocardial infarctions, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

The evidence shows that the Veteran did not have IHD during the relevant time frame.  He was not diagnosed with any of the conditions listed as examples of IHD in § 3.309(e).  A June 1996 private treatment record from an office specializing in cardiology reflects a physician's finding that the Veteran had "nonischemic cardiomyopathy" (emphasis added).  The physician stated that he had dilated cardiomyopathy thought to be secondary to alcohol abuse.  It was noted that catheterization in the past showed no significant coronary artery disease.  The Veteran also had well controlled heart failure, according to this record.  

Other private treatment records dated in 1996, which were not authored by the preceding physician, note a past history of ischemic cardiomyopathy among the Veteran's diagnoses.  However, these notations were clearly not based on current clinical findings, as these records did not pertain to treatment for a heart condition, and no relevant testing or examination was conducted.  By contrast, the June 1996 treatment record discussed in the preceding paragraph was from an office specializing in cardiology and was based on treatment specific to the Veteran's current heart conditions at the time.  Of note, a June 1996 private treatment record reflects that the Veteran was diagnosed with ischemic cardiomyopathy in the 1980's, which is consistent with his July 1996 claim, in which he wrote that he was diagnosed with cardiomyopathy in November 1983.  While he may have received such a diagnosis in the 1980's, the evidence must show he had IHD at the time of his July 1996 claim or at some point thereafter.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  

The December 2011 VA opinion states that the Veteran's claims file and all available medical evidence was reviewed.  The clinician confirmed that the Veteran's cardiomyopathy was non-ischemic in nature, and that given the normal cardiac catheterization (as noted in the June 1996 private treatment record), a diagnosis of ischemic cardiomyopathy was unlikely.  The clinician further found that the congestive heart failure resulted from the non-ischemic cardiomyopathy.  Thus, the clinician concluded that a diagnosis of IHD was not warranted. 

The Board also notes that congestive heart failure is not otherwise shown to be IHD and is not included in the list of examples of IHD set forth in § 3.309(e).  

In sum, the preponderance of the evidence shows that the Veteran did not have ischemic cardiomyopathy or another condition qualifying as IHD at the time of, or subsequent to, the July 1996 claim, even if this was diagnosed at some point prior to that claim.  Rather, the June 1996 private cardiology treatment record diagnosing nonischemic cardiomyopathy, including based on past catheterization, and the December 2011 VA opinion, affirmatively show that the Veteran did not have IHD.

The findings in the December 2011 VA opinion carry more weight than the appellants' lay assertions.  See Caluza, 7 Vet. App. at 506.  In this regard, the VA opinion was authored by a medical professional and is supported by an explanation specific to the facts of the Veteran's case, while the appellants are not shown to have a medical background and did not proffer an explanation apart from referencing diagnoses of a history of ischemic cardiomyopathy in some of the treatment records.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  The Board has already explained in substantive terms why those records do not establish that the Veteran had IHD during the relevant time frame. 

Accordingly, as the Veteran did not have IHD, entitlement to retroactive benefits under the Nehmer provisions on the basis of this disability is denied.  See 38 C.F.R. §§ 3.307, 3.309, 3.816.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


